United States Court of Appeals
                       For the First Circuit


No. 15-2367

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                         YGOA ALMONTE-BÁEZ,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                    Torruella, Selya and Lynch,
                          Circuit Judges.


     J. Thomas Kerner for appellant.
     David J. D'Addio, Assistant United States Attorney, with whom
William D. Weinreb, Acting United States Attorney, was on brief,
for appellee.




                            May 12, 2017
             SELYA, Circuit Judge.              Success sometimes depends on

taking full advantage of fortuitous occurrences.                     In this case,

the federal Drug Enforcement Administration (DEA), while engaged

in an investigation of a suspected drug-trafficking operation,

stumbled   across     a    second    (more      substantial)    drug-trafficking

operation.    Much of the evidence concerning this second operation

was unearthed following a warrantless entry by DEA agents into an

apartment that, as matters turned out, served as a stash house for

the second drug-trafficking operation.              In the ensuing prosecution

of a participant in the second drug-trafficking operation, the

district court found that probable cause, combined with exigent

circumstances, justified the warrantless entry.                      At trial, the

jury convicted.

             Focusing with laser-like intensity on the warrantless

entry and its aftermath, the appellant now presses this single-

issue appeal.       He argues that the district court erred in its

determination       that    the     warrantless     entry      was    lawful      and,

therefore,     in   denying       his   motion     to   suppress      a   trove    of

incriminating evidence.           After careful consideration, we uphold

the denial of the appellant's motion to suppress and affirm the

judgment below.

I.   BACKGROUND

             When reviewing the denial of a motion to suppress, we

take the facts as the trial court found them, consistent with


                                        - 2 -
record support, see United States v. Romain, 393 F.3d 63, 66 (1st

Cir. 2004), adding uncontradicted facts where appropriate.        In the

summer of 2013, DEA agents, working with state and local police

officers, were investigating a drug-trafficking ring based in

Lawrence, Massachusetts.     During the course of this investigation,

the agents intercepted telephone calls between two persons (the

targets) thought to be part of the ring. Through these intercepted

calls, the agents learned that the targets were planning to rob a

quondam   associate,   one   José    Medina-López   (Medina),   whom   the

targets had reason to believe was receiving bulk drug shipments on

a weekly basis.1

           The targets hatched a plot that contemplated attaching

a GPS unit to Medina's car in the hope that it would lead them to

his cache of drugs and cash.        The agents decided that it was time

for them to act.   They began by canvassing the streets in search

of Medina's car.   On the morning of July 26, 2013, they hit the

jackpot: they observed Medina leaving a multi-family residential

building on Cedar Street, carrying a large trash bag that was so

heavy that he needed both hands to lift it.         He hoisted the trash

bag into his car and drove away.




     1 At the time of the intercepts, Medina was a known quantity
to the agents: in March of 2013, he had participated in a
controlled purchase of heroin (while he was acting as a courier
for one of the targets). Some years before, he had been convicted
on a state drug charge and had served a lengthy prison sentence.


                                    - 3 -
           The agents followed Medina and — with the aid of state

and local police — pulled him over after they had observed him

committing traffic infractions.           When the agents reached his car

window, Medina was trembling and appeared to be very nervous.              The

agents questioned him about where he had come from and where he

was heading, and Medina provided answers the agents knew to be

false.

           At that point, the agents asked Medina for permission to

search his car.       Medina acquiesced.        Preliminary to the search,

Medina got out of the car and, as he disembarked, the agents

spotted a large wad of cash sticking out of his pants pocket.             They

seized the cash and arrested Medina for his participation in the

March heroin transaction.

           The agents then proceeded to search the car.                 In the

trash bag that Medina had lugged from the building on Cedar Street,

they found more than $370,000 in cash.           They discovered more cash

within   the   car,   stashed   in    a   box   and   various   bags.     When

questioned, Medina offered no credible explanation for the oceans

of cash (all of which the agents seized).

           Spurred on by what they had discovered, the agents

returned to the building on Cedar Street.                 Once there, they

encountered the landlord, who confirmed that Medina rented the

second-floor apartment.      At that juncture, the agents could have

stopped their ongoing investigation and sought a search warrant


                                     - 4 -
for the apartment.       Instead, they went to that apartment and

knocked on the front door.       A voice from within the apartment

responded, "Hello, who is it?" The agents announced their presence

and immediately heard the sound of someone inside running away,

that is, toward the back of the apartment.       The front door was

sealed over, so the agents moved to a side door.      Concerned that

the occupant was either trying to escape or destroy evidence, the

agents broke down the side door and forcibly entered the premises.

Once inside, they saw a man, later identified as defendant-

appellant Ygoa Almonte-Báez, trying to remove a barricade and

escape through the back door.2    They immediately took the appellant

into custody.

             A protective sweep of the apartment followed. See United

States v. Martins, 413 F.3d 139, 149-50 (1st Cir. 2005) (discussing

nature and scope of permissible protective sweep).       During that

sweep, the agents observed in plain view heroin and paraphernalia

associated with the heroin trade, including scales and packaging

materials.     They also observed notes and records pertaining to

heroin sales.




     2 At trial, the government introduced evidence indicating that
the appellant was the manager of a multi-million-dollar bulk heroin
distribution operation, which had its regional headquarters at the
Cedar Street apartment. He had enlisted Medina (who was primarily
responsible for collecting money from wholesale customers) as one
of his underlings.


                                 - 5 -
            Relying partly on what they had seen in plain view, the

agents obtained a search warrant later the same day.            Returning to

the apartment, they seized about 20 kilograms of heroin and an

assortment of drug-processing tools.

            In March of 2014, a federal grand jury charged the

appellant with conspiring to possess with intent to distribute and

to distribute one kilogram or more of heroin.               See 21 U.S.C.

§ 841(a)(1), (b)(1)(A)(i); 21 U.S.C. § 846.               During pretrial

proceedings, the appellant moved to suppress the evidence gathered

from the Cedar Street apartment.          He maintained that, because the

agents' initial entry into the apartment was unlawful, both the

protective sweep and the subsequently issued search warrant (which

relied in material part on information gleaned during the initial

entry) were invalid and any evidence seized as a result was

inadmissible as the fruit of a poisonous tree.            See Wong Sun v.

United States, 371 U.S. 471, 484-85 (1963). The government opposed

the    motion,    and   the   parties     filed   affidavits,   documentary

exhibits, and memoranda in support of their respective positions.

            After reviewing the parties' submissions and hearing

arguments of counsel, the district court concluded that, before

undertaking the warrantless entry, the agents had probable cause

to    believe    that   the   apartment    contained   evidence   of   drug-

trafficking activity and that exigent circumstances justified

their warrantless entry.        See United States v. Almonte-Báez, No.


                                    - 6 -
14-10089,   2014 WL 6751207,      at    *1    (D.    Mass.    Dec.   1,    2014).

Accordingly, the court upheld the legality of both the initial

entry and the warrant-backed search, and it denied the motion to

suppress.    See id. at *1-2.

            A jury later convicted the appellant of the charged

crimes.   This timely appeal ensued.              In it, the appellant neither

alleges   trial    error   nor    challenges           his   156-month     sentence.

Instead, he trains his fire on only a single claim of error: the

district court's refusal to grant his motion to suppress.

II.   ANALYSIS

            We review the district court's findings of fact for clear

error and afford de novo review to its ultimate conclusions

regarding   the    existence     of    both       probable    cause   and      exigent

circumstances.     See Ornelas v. United States, 517 U.S. 690, 699

(1996); Romain, 393 F.3d at 68.             Our analysis begins with bedrock:

the Fourth Amendment protects individuals "against unreasonable

searches and seizures."          U.S. Const. amend. IV.                   Under this

standard,    warrantless       searches           of     private    premises       are

presumptively unreasonable.           See Brigham City v. Stuart, 547 U.S.
398, 403 (2006).        To secure the admission of evidence obtained

without a warrant, the government must show that the warrantless

search fell within one of a handful of narrowly defined exceptions.

See Romain, 393 F.3d at 68.




                                       - 7 -
             One such exception to the Fourth Amendment's Warrant

Clause is for exigent circumstances.              See Kentucky v. King, 563
U.S. 452, 459-60 (2011); United States v. Curzi, 867 F.2d 36, 41

(1st Cir. 1989).        That exception generally requires a threshold

showing that law enforcement officers had probable cause to enter

the premises.      See United States v. Capelton, 350 F.3d 231, 240

(1st Cir. 2003).        Pertinently, probable cause exists when the

totality of the circumstances create "a fair probability that

contraband or evidence of a crime will be found in a particular

place."3     United States v. Tanguay, 787 F.3d 44, 50 (1st Cir. 2015)

(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).

             Probable cause is a necessary, but not a sufficient,

precondition for invoking the exigent circumstances doctrine.              See

Capelton, 350 F.3d at 240.        Even when armed with probable cause,

the government still must show that an exigency existed sufficient

to justify the warrantless entry.            See id.   Exigent circumstances

are   present    when   "there   is   such    a   compelling   necessity   for

immediate action as will not brook the delay of obtaining a

warrant."      Matalon v. Hynnes, 806 F.3d 627, 636 (1st Cir. 2015)

(quoting Fletcher v. Town of Clinton, 196 F.3d 41, 49 (1st Cir.

1999)).




      3 We
         say "pertinently" because, in other contexts, the contours
of the necessary showing of probable cause may differ. See, e.g.,
Martins, 413 F.3d at 147 (discussing emergency aid doctrine).


                                      - 8 -
             The   exigent   circumstances   doctrine   reflects    an

understanding and appreciation of how events occur in the real

world.      "[P]olice officers are often forced to make split-second

judgments — in circumstances that are tense, uncertain, and rapidly

evolving."     King, 563 U.S. at 466 (quoting Graham v. Connor, 490
U.S. 386, 396-97 (1989)).      The reasonableness of those judgments

is normally the keystone of whether an officer's actions can find

shelter under the exigent circumstances doctrine.       Consequently,

the government ordinarily may invoke the exigent circumstances

exception when it can identify an "objectively reasonable basis"

for concluding that, absent some immediate action, the loss or

destruction of evidence is likely.       United States v. Samboy, 433
F.3d 154, 158 (1st Cir. 2005).

             Before proceeding further, we digress briefly.        The

Fourth Amendment's protections extend only to those who have a

reasonable expectation of privacy in the entered premises.         See

Romain, 393 F.3d at 68.      Citing this requirement, the government

suggests that the appellant lacked a reasonable expectation of

privacy in the Cedar Street apartment and, thus, has no standing

to challenge the warrantless entry.4     The district court prudently


     4 Inthis vein, the parties squabble over whether the apartment
was a stash house, used only to store illicit drugs and other
contraband, or whether it was a spartanly appointed dwelling where
the appellant was an overnight guest. Individuals present at a
stash house generally have no reasonable expectation of privacy,
see Minnesota v. Carter, 525 U.S. 83, 90-91 (1998), but overnight


                                 - 9 -
eschewed any findings on this issue, instead assuming that the

appellant had a reasonable expectation of privacy.     See Almonte-

Báez, 2014 WL 6751207, at *1.    We follow the district court's lead

and assume, albeit without deciding, that the appellant had a

reasonable expectation of privacy in the apartment.

             With this digression put to one side, we return to the

question of exigent circumstances.    In answering that question, we

turn first to the existence vel non of probable cause.         That

assessment must be made in light of what the agents knew at the

time that they effected their warrantless entry. See United States

v. Tibolt, 72 F.3d 965, 969 (1st Cir. 1995). In this instance, the

agents knew that Medina rented the apartment and, based on the

intercepted telephone calls, they reasonably suspected that he

received weekly heroin shipments at that address.         Just that

morning, they had observed Medina carrying a large trash bag,

stuffed with several hundred thousand dollars in cash, out of the

apartment.     In light of Medina's false answers to the agents'

queries during the traffic stop and his failure credibly to explain

the provenance of the cash, the agents had convincing reasons to

believe that the cash had not been obtained legally.    To cinch the

matter, Medina (a previously convicted drug dealer) was known to

be currently involved in the drug trade.    The agents knew that he



guests in a home generally have such an expectation, see Minnesota
v. Olson, 495 U.S. 91, 96-97 (1990).


                                - 10 -
had been described in the wiretap intercepts as receiving weekly

drug shipments.    They also knew that he had sold heroin to a

cooperating witness a few months earlier.

          A finding of probable cause does not require proof of

guilt beyond a reasonable doubt.        See United States v. Hoffman,

832 F.2d 1299, 1305-06 (1st Cir. 1987).         Rather, it requires (as

pertinent here) proof adequate to ground an objectively reasonable

belief that evidence of a crime is likely to be found in the

premises to be entered.       See United States v. Floyd, 740 F.3d 22,

32 (1st Cir. 2014).       The district court determined that the

government's proof rose to this level, see Almonte-Báez, 2014 WL
6751207, at *1, and we agree.

          The   appellant's     rejoinder    consists   primarily    of    an

attack on the factfinding on which the district court's probable

cause determination rests.         He contends that the intercepted

telephone calls did not reliably indicate that Medina received

weekly drug shipments, and that the government did not produce

information   adequate   to    show   that   Medina   participated   in     a

controlled drug purchase.       But the district court's findings in

these respects derive from inferences reasonably drawn from the

evidence adduced, and those findings are findings of fact.                See

United States v. Nuñez, 852 F.3d 141, 144 (1st Cir. 2017).           Thus,

they are reviewed for clear error.         See id.




                                  - 11 -
          This    deferential     standard   of     review   presents    an

impenetrable barrier for the appellant.       Under clear error review,

an appellate court must accept the trial court's findings of fact

unless, "after assessing the whole of the record," it is "firmly

convinced that a mistake has been made." United States v. Dunston,

851 F.3d 91, 101 (1st Cir. 2017).         Here, we have formed no such

firm conviction and, thus, we detect no clear error: the government

filings in the court below included records reflecting that Medina

was a known drug dealer and received regular drug shipments. While

the appellant makes an attempt to call these records into question,

that attempt is entirely unpersuasive.5           Without more grist for

the mill, we cannot disparage the district court's findings of

fact as clearly erroneous.      See United States v. Gamache, 792 F.3d
194, 198 (1st Cir. 2015).

          The    appellant   also   challenges     the   district   court's

related finding that the situation the agents encountered at the

Cedar Street apartment constituted exigent circumstances.               The




     5 We note, moreover, that the parties agreed during the
suppression hearing that the district court was not obliged to
take live testimony unless it deemed such testimony necessary after
examining the submitted affidavits and exhibits. The court did
not deem such testimony necessary, and the appellant did not object
to that determination.     "If any principle is settled in this
circuit, it is that, absent the most extraordinary circumstances,
legal theories not raised squarely in the lower court cannot be
broached for the first time on appeal." Teamsters, Chauffeurs,
Warehousemen & Helpers Union v. Superline Transp. Co., 953 F.2d
17, 21 (1st Cir. 1992).


                                 - 12 -
facts,   as    supportably   found    by   the   district    court,   are

straightforward.    As soon as the agents knocked on the front door

of the apartment and identified themselves, they heard someone

inside the apartment running away from the door.            They noticed

that the door was sealed shut.       Given the totality of what they

knew and what they reasonably suspected, the agents had reason to

think — as the district court found — that the unseen individual

was trying to destroy evidence.      The agents knew that drugs can be

flushed down a toilet or washed down a drain in the blink of an

eye.     See King, 563 U.S. at 461; Samboy, 433 F.3d at 158.

Furthermore, the fact that the front door was sealed shut was

itself suspicious.

           Weighing these facts, the district court found that the

agents were confronted by exigent circumstances.            Moreover, the

agents "did not create the exigency by engaging or threatening to

engage in conduct that violates the Fourth Amendment."          King, 563
U.S. at 462.    Thus, the court reasoned, the exigency — combined

with the existence of probable cause — justified the agents'

warrantless entry into the apartment.       See Almonte-Báez, 2014 WL
6751207, at *1-2.    We agree: when entry into private premises is

reasonably necessary to head off the imminent loss of evidence, a

law enforcement officer armed with probable cause normally may

enter the premises without a warrant.       See King, 563 U.S. at 460;

Samboy, 433 F.3d at 158.


                                - 13 -
             In an effort to blunt the force of this reasoning, the

appellant     suggests     that   what    the    agents      heard    was    equally

consistent with the sounds made by someone moving toward the front

door   to   admit    the   agents.       But    this    is   whistling      past   the

graveyard:     the    front   door    was      sealed    shut   and,     given     the

circumstances that obtained, a law enforcement officer might well

have distinguished whether the footsteps of a person inside the

apartment were moving toward his location or away from it.                         The

sockdolager, of course, is that the district court credited the

agents' impressions that the noises they heard sounded like someone

running away from the front door.                 See Almonte-Báez, 2014 WL
6751207, at *1.       That was a finding of fact, see Nuñez, 852 F.3d

at 144, and it was not clearly erroneous.

             In sum, the record solidly supports the district court's

determination       that   probable    cause     and     exigent     circumstances

coalesced to justify the agents' warrantless entry into the Cedar

Street apartment.      Consequently, the evidence found in plain sight

at the time of that entry, together with the evidence gathered as

a result of the ensuing warrant-backed search, was admissible at

trial.      It follows inexorably, as night follows day, that the

district court did not err in denying the appellant's motion to

suppress.




                                      - 14 -
III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                               - 15 -